





[f106001.jpg] [f106001.jpg]




PALLADIUM CAPITAL ADVISORS, LLC

10 ROCKEFELLER PLAZA, SUITE 909

NEW YORK, NEW YORK 10020




TEL (646) 485-7297     FAX (646) 390-6328

JP@PALLADIUMCAPITAL.COM







October 6, 2016

Marco Alfonsi

Chief Executive Officer

Wrapmail Inc.

960 South Broadway, Suite 120

Hicksville, NY, 11801

Office: 516-590-1846 Ext. 103

Cell: 516-205-4751




Re:

Placement Agent Agreement




Dear Mr. Alfonsi:




This will confirm the understanding and agreement (the “Agreement”) between
PALLADIUM CAPITAL ADVISORS, LLC, a Delaware limited liability company
(“Palladium”), and WRAPMAIL, INC., a Florida corporation (the “Company”), as
follows:




1.

The Company hereby engages Palladium on a best efforts basis as its exclusive
agent in the private placement or similar unregistered transaction of equity or
equity-linked securities of the Company (the “Securities”) to a limited number
of institutional, accredited individual or strategic investors (each an
“Investor”) at a price and upon terms satisfactory to the Company (the
“Transaction”). For purposes hereof, the term “Securities” also includes a
convertible loan or other type of investment convertible into or exchangeable
for or otherwise linked to the equity of the Company.




2.

The appointment and authorization of Palladium under Section 1 of this Agreement
shall commence as of the date listed above and shall expire 12 months thereafter
(the “Term”).




3.

The Company agrees to pay Palladium, upon the closing of each Transaction with
Investors (each, a “Closing”), the following compensation:




(i)

10% of the aggregate consideration actually received in each Closing, payable in
cash by wire transfer at the time of the Closing, and




(ii)

warrants to purchase 9% of the number of shares of the common stock of the
Company sold to Investors at such Closing, taking into consideration any
increase in shares under a ratchet or similar provision pursuant to which the
number of shares initially purchased is subsequently increased (the “Warrants”).
The Warrants will be identical to any warrants issued to Investors.




In the event the Company executes a letter of intent or binding agreement to
enter into a merger, spinoff, share exchange, stock swap, business combination
or reorganization, acquisition of some or all of the stock or assets of another
company, purchase or sale of some or all of the stock or assets of the Company,
joint venture, licensing agreement, royalty agreement, distribution agreement or
any similar transaction or combination thereof (any such transaction being
referred to herein as a “Related Transaction”), at any time during the Term with
an entity introduced to the Company by Palladium, then the Company shall pay
Palladium a fee of 3% in cash and 3% in Company common stock of the aggregate
consideration received by the Company and its security holders in connection
with such Related Transaction.




The foregoing fees are payable for any sale of Securities that occurs during the
Term or within 24 months thereafter with respect to Investors identified by
Palladium.




4.

The Company shall also pay Palladium a non-accountable expense allowance of 1%
of the aggregate gross cash proceeds actually received by the Company in any
Closing.




5.

The Company agrees to provide indemnification as set forth in Annex A attached
hereto and made a part hereof.




6.

The provisions of Sections 3, 4, and 5 (including, without limitation, the
provisions of indemnification referred to in Section 5) shall survive the
expiration or termination of this Agreement.




7.

The Company acknowledges and agrees that Palladium will be using, and relying
upon, the Company to furnish Palladium with written materials and information,
including but not limited to financial statements, to be provided to potential
Investors (the “Materials”) describing the Company and the Transaction (or
Related Transaction) concerning the Company’s business, operations, assets,
liabilities and receivables, and Palladium will be using, and relying upon, such
Materials supplied by the Company, its officers, agents, and others and any
other publicly available information without any independent investigation or
verification thereof or independent appraisal by Palladium of the Company or its
business or assets. Palladium does not assume responsibility for the accuracy or
completeness of the Materials, including but not limited to any disclosure
materials related to the Transaction (or Related Transaction), except for such
information that is provided in writing by Palladium to the Company that is
independently produced by Palladium and not based on Materials provided by the
Company or information available from generally recognized public sources. The
Company shall provide Palladium with access to the Company’s officers,
directors, accountants, counsel and other advisors, and shall notify Palladium
of any events that might have a material effect on the financial condition of
the Company. The Company represents and warrants to Palladium that all
information concerning the Company, including, without limitation, all
information contained in the Materials, will be true, complete and accurate in
all material respects and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are made. If at any time prior to the completion of a Transaction (or Related
Transaction) an event occurs which would cause the Materials (as supplemented or
amended) to contain an untrue statement of a material fact or to omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Company will
promptly notify Palladium of such event. Notwithstanding any previously executed
non-disclosure agreement, Company agrees Palladium is permitted to show
Materials to prospective investors in order to induce them to participate in a
Transaction as contemplated by this Agreement.




8.

Palladium and Company each represent, warrant and agree to the other that
neither it, nor any of its directors, executive officers, other officers or
employees participating in the offering of Securities, general partners or
managing members, or any of the directors, executive officers or other officers
participating in the offering of Securities of any such general partner or
managing member (each, a “Covered Person” and, together, “Covered Persons”), is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event (i) contemplated by Rule 506(d)(2) of the
Securities Act and (ii) a description of which has been furnished in writing to
the other on or prior to execution hereof. Each of Palladium and Company shall
provide prompt written notice to the other of any Disqualification Event
relating to any Covered Person, or any event that would, with the passage of
time, become such a Disqualification Event, prior to each Closing. Each
represents and warrants that it is not aware of any person other than a Covered
Person that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of Securities.




9.

Upon a Closing, the Company agrees that Palladium has the right to place notices
and/or advertisements in financial and other newspapers and journals (whether in
print or on the internet), and to publicize on its own website and/or marketing
materials, at its own expense, describing its services to the Company hereunder.




10.

Nothing contained in this Agreement shall limit or restrict the right of
Palladium or of any member, employee, agent or representative of Palladium, to
be a shareholder, member, partner, director, officer, employee, agent or
representative of, or to engage in, any other business, whether of a similar
nature or not, nor to limit or restrict the right of Palladium to render
services of any kind to any other corporation, company, firm, individual or
association.




11.

The failure or neglect of the parties hereto to insist, in any one or more
instances, upon the strict performance of any of the terms or conditions of this
Agreement, or their waiver of strict performance of any of the terms or
conditions of this Agreement, shall not be construed as a waiver or
relinquishment in the future of such term or condition, but the same shall
continue in full force and effect.




12.

Any notices hereunder shall be in writing, and shall be sent to the Company and
to Palladium at their respective addresses set forth above. Any notice shall be
given by email sent registered or certified mail, postage prepaid, or by
reputable overnight courier such as FedEx, and shall be deemed to have been
given when deposited in the United States mail or delivered by overnight courier
or upon confirmed receipt if delivered by e-mail. Either party may designate any
other address to which notice shall be given by giving written notice to the
other party of such change of address in the manner herein provided.




13.

Each party hereby represents and warrants to the other party that it has the
full and complete right and authority to enter into the Agreement, that all
required action has been taken by it as is necessary to authorize it to enter
into this Agreement, that it is fully bound by the terms hereof, and that the
person executing this agreement on its behalf is authorized to do so and does
bind the undersigned hereto without the joinder or further approval of any other
person whomsoever.

14.

Company acknowledges and agrees that Palladium has been retained to act solely
as independent contractors and in such capacity shall not act as agent or
employee of Company.

15.

This Agreement shall inure to the benefit of and be binding upon the respective,
Affiliates, successors and assigns of the parties hereto. The term “Affiliates”
shall mean, with respect to any person or entity, any other person or entity
who, directly or indirectly, through one or more intermediaries controls, is
controlled by, or is under common control with such person or entity and any
spouse, parent or issue of any such person; “control” means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of a person or entity whether through ownership of voting securities, by
contract or otherwise.

16.

THE PARTIES HERETO AGREE THAT ALL DISPUTES ARISING FROM OR RELATING TO THE
AGREEMENT WILL BE RESOLVED BY ARBITRATION IN NEW YORK CITY PURSUANT TO THE
ARBITRATION RULES OF FINRA WITH RESPECT TO DISPUTES BETWEEN FINRA MEMBERS AND
THEIR CUSTOMERS. THIS AGREEMENT CONTAINS A PREDISPUTE ARBITRATION CLAUSE. BY
SIGNING AN ARBITRATION AGREEMENT, THE PARTIES AGREE AS FOLLOWS:

(1) All parties to this agreement are giving up the right to sue each other in
court, including the right to a trial by jury, except as provided by the rules
of the arbitration forum in which a claim is filed.

(2) Arbitration awards are generally final and binding; a party's ability to
have a court reverse or modify an arbitration award is very limited.

(3) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(4) The arbitrators do not have to explain the reason(s) for their award unless,
in an eligible case, a joint request for an explained decision has been
submitted by all parties to the panel at least 20 days prior to the first
scheduled hearing date.

(5) The panel of arbitrators may include a minority of arbitrators who were or
are affiliated with the securities industry.

(6) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(7) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this agreement.

17.

Subject to the foregoing, this Agreement has been made in the State of New York
and shall be construed and governed in accordance with the laws thereof without
giving effect to its principles governing conflict of laws or choice of law. The
parties irrevocably agree that any legal action or proceeding under, arising out
of or in any manner relating to this Agreement shall be brought exclusively in
any court of competent jurisdiction in the County of New York, State of New
York. Each of the parties, by its execution and delivery of this Agreement,
expressly and irrevocably assents and submits to the jurisdiction of any of such
courts in any such action or proceeding. The parties further irrevocably consent
to the service of any complaint, summons, notice or other process relating to
any such action or proceeding by delivery thereof to such party by hand or by
registered or certified mail or overnight courier in the manner prescribed in
Section 12 hereof. The parties further irrevocably consent that any judgment
rendered by such court in the State of New York may be entered in other court
having competent jurisdiction thereof.

18.

This Agreement contains the entire agreement between the parties, may not be
altered or modified, except in writing and signed by the party to be charged
thereby, and supersedes any and all previous agreements between the parties
relating to the subject matter hereof.

19.

Palladium acknowledges that it is not granted any right or authority to assume
or create any obligation or liability or too make any representation, covenant,
agreement or warranty, express or implied or Company’s behalf, or to bind
Company in any matter whatsoever. Palladium will not have any rights or
obligations in connection with the sale and purchase of the Securities
contemplated by this Agreement except as expressly provided in this Agreement.
In no event will Palladium be obligated to purchase the Securities for its own
account or for the accounts of its customers. Palladium will have the right, but
not the obligation, however, to determine the allocation of the Securities among
potential purchasers introduced by Palladium, provided that such allocation is
reasonably acceptable to the Company.

20.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.




21.

Palladium is not an expert on, and cannot render opinions regarding, legal,
accounting, regulatory, or tax matters. The Company should consult with its
other professional advisors concerning these matters before undertaking any
transaction. All services, advice and information and reports provided by
Palladium to the Company in connection with this assignment shall be for the
sole benefit of the Company and shall not be relied upon by any other person.




Palladium is delighted to accept this engagement and looks forward to working
with you on this assignment. Please confirm that the foregoing correctly sets
forth our understanding by signing below, whereupon this letter shall constitute
a binding agreement as of the date first above written.

As set forth in Paragraph 16 at page 4 above, this Agreement contains an
agreement to arbitrate disputes.

Very truly yours,




PALLADIUM CAPITAL ADVISORS, LLC










By: ___________________________________

Joel Padowitz, Chief Executive Officer




ACCEPTED AND AGREED

AS OF THE DATE FIRST

ABOVE WRITTEN:




WRAPMAIL, INC.










By:______________________________________

Marco Alfonsi

Chief Executive Officer







[Annex A follows]














--------------------------------------------------------------------------------

                       




Annex A

Indemnification Provisions







In connection with the engagement of Palladium by the Company pursuant to the
Agreement, the Company hereby agrees as follows:




1.

In connection with or arising out of or relating to the engagement of Palladium
under the Agreement, or any actions taken or omitted, services performed or
matters contemplated by or in connection with the Agreement, the Company agrees
to reimburse Palladium, its affiliates and their respective members, officers,
employees, agents and controlling persons (each an “Indemnified Party”) promptly
upon demand for actual, out-of-pocket expenses (including reasonable fees and
expenses for legal counsel) as they are incurred in connection with the
investigation of, preparation for or defense of any pending or threatened claim,
or any litigation, proceeding or other action in respect thereof (collectively,
a “Claim”). The Company also agrees (in connection with the foregoing) to
indemnify and hold harmless each Indemnified Party from and against any and all
out-of-pocket losses, claims, damages and liabilities, joint or several, to
which any Indemnified Party may become subject, including any amount paid in
settlement of any litigation or other action (commenced or threatened) to which
the Company shall have consented in writing (such consent not to be unreasonably
withheld), whether or not any Indemnified Party is a party and whether or not
liability resulted; provided, however, that the Company shall not be liable
pursuant to this paragraph in respect of any loss, claim, damage or liability to
the extent that a court or other agency having competent jurisdiction shall have
determined by final judgment (not subject to further appeal) that such loss,
claim, damage or liability was incurred solely as a direct result of fraud,
willful misconduct or gross negligence of such Indemnified Party. The Company
also agrees that no Indemnified Party shall have any liability (whether direct
or indirect, in contract or tort or otherwise) to the Company or its partners,
security holders or creditors related to or arising out of the engagement of
Palladium pursuant to, or the performance by Palladium of the services
contemplated by, this Agreement except to the extent that any loss, claim,
damage or liability is determined in a final judgment (not subject to further
appeal) by a court to have resulted solely from fraud, willful misconduct or
gross negligence of the Indemnified Party.




2.

An Indemnified Party shall have the right to retain separate legal counsel of
its own choice to conduct the defense and all related matters in connection with
any Claim. The Company shall pay the reasonable fees and expenses of such legal
counsel, and such counsel shall to the fullest extent, consistent with its
professional responsibilities, cooperate with the Company and any legal counsel
designated by the Company.




3.

The Company will not, without the prior written consent of each Indemnified
Party, settle, compromise or consent to the entry of any judgment in any pending
or threatened Claim in respect of which indemnification may be reasonably sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person against whom such
Claim may be brought hereunder from any and all liability arising out of such
Claim.




4.

In the event the indemnity provided for in paragraphs 1 and 2 of this Annex A is
unavailable or insufficient to hold any Indemnified Party harmless, then the
Company shall contribute to amounts paid or payable by an Indemnified Party in
respect of such Indemnified Party’s losses, claims, damages and liabilities as
to which the indemnity provided for in paragraphs 1 and 2 of this Annex A is
unavailable or insufficient (i) in such portion as appropriately reflects the
relative benefits received by the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the matters as to which losses,
claims, damages or liabilities relate, or (ii) if the allocation provided by (i)
above is not permitted by applicable law, in such proportion as appropriately
reflects not only the relative benefits referred to in clause (i) but also the
relative fault of the Company, on the one hand, and the Indemnified Parties, on
the other hand, as well as any other equitable considerations. The amounts paid
or payable by a party in respect of losses, claims, damages and liabilities
referred to above shall be deemed to include any reasonable legal or other
out-of-pocket fees and expenses incurred in defending any litigation, proceeding
or other action or claim. Notwithstanding the provisions hereof, Palladium’s
share of the liability hereunder shall not be in excess of the amount of fees
actually received by Palladium under the Agreement (excluding any amounts
received as reimbursement of expenses by Palladium). No person guilty of fraud,
willful misconduct or gross negligence shall be entitled to contribution from
any person who was not guilty of such fraud, willful misconduct or gross
negligence.




5.

In the event any Indemnified Party is requested or required to appear as a
witness in any action, suit or proceeding brought by or on behalf of or against
the Company or any affiliate or any participant in a Transaction covered hereby
in which such Indemnified Party is not named as a defendant, the Company agrees
to reimburse Palladium and each Indemnified Party for all reasonable
disbursements incurred by them in connection with such Indemnified Party’s
appearing and preparing to appear as a witness, including, without limitation,
the fees and disbursements of their legal counsel, and to compensate Palladium
and each Indemnified Party in an amount to be mutually agreed upon.




6.

All amounts due under the Indemnification Provisions of this Annex A shall be
payable within ten (10) days after written notice of such event giving rise to
the indemnification obligations, and if not paid within such 10-day period, such
amounts shall bear interest at a rate of 1.5% per month or at the highest rate
permitted under the laws of the State of New York, whichever rate is lower.




7.

These Indemnification Provisions shall remain in full force and effect in
connection with the transactions contemplated by the Agreement whether or not
consummated, and shall survive the expiration or termination of the Agreement,
and shall be in addition to any liability that the Company might otherwise have
to any Indemnified Party under the Agreement or otherwise.




8.

Each party hereto consents to personal jurisdiction and service of process and
venue in any court in the State of New York in which any claim for indemnity is
brought by any Indemnified Person.







PALLADIUM CAPITAL ADVISORS, LLC

WRAPMAIL, INC.

  




By:_____________________________

By:___________________________

Joel Padowitz

Marco Alfonsi

Chief Executive Officer

Chief Executive Officer





2





